Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Tom O’Connell Holstein is suspended from the practice of law for 18 months. Suspension effective October 17, 2005. Respondent Tom O’Connell Holstein shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.